DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12th, 2022 has been entered.
Response to Amendment
	The amendment filed August 12th, 2022 has been entered. Claims 12, 19-20, and 29 have been amended. Claims 12, 19-20, 29 and 31-32 remain pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 19-20, 29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2010/0082151) in view of Kanno et al. (US 2016/0151916) and further in view of Stevens et al. (US 2005/0149226). 
Regarding claim 12, Young et al. (US 2010/0082151) teaches a detection device (Fig. 1 #22 “system”) for an at least semiautomated detection of multiple object data sets (Paragraph 0012 lines 8-14) of each of a plurality of objects (Paragraph 0014 lines 13-14 “at least one item”), comprising: 
a movement device (Fig. 1 #23 “conveyor system”) configured to generate a defined relative movement between at least one object data detection unit (Fig. 4 #72 “camera”) and each of the plurality of objects (Paragraph 0015 lines 1-4), the movement device including a plurality of object carriers (Paragraph 0014 lines 13-14, Fig. 2 #49 “parcels”), each of the plurality of object carriers (Fig. 2 #49) configured to carry a respective object of the plurality of objects (Paragraph 0014 lines 13-14); 
an identification unit (Fig. 4 #71 “sensors”) configured for advance detection of at least one object parameter (Paragraph 0041 lines 1-7) of each of the plurality of objects (Paragraph 0091 lines 4-7) prior to a detection of data (Paragraph 0094 lines 1-15) using the object data detection unit (Fig. 4 #72 “camera”), the identification unit (Fig. 4 #71 “sensors”) configured to identify each object carrier (Fig. 2 #49 “parcel”) of the plurality of object carriers (Paragraph 0025 lines 1-12) and to determine, for each object carrier of the plurality of carriers, the at least one object parameter (Paragraph 0041 lines 1-7) of the respective object (Paragraph 0041 lines 5-7 “item”) carried by the object carrier based on the identification of the object carrier; and 
a control and/or regulation unit (Fig. #52  “parcel monitoring logic”) configured to set at least one operating parameter (Paragraph 0093 lines 2-6) of the detection device as a function of the at least one object parameter of each of the plurality of objects (Paragraph 0093 lines 1-2);
wherein the identification unit (Fig. 4 #71 “sensors”) includes a scanning unit (Fig. 4 #93 “scanner”, Paragraph 0033 lines 1-7) configured to read in an identification number (Paragraph 0032 lines 1-7) of each object carrier (Fig. 2 #49 “parcel”) of the plurality of object carriers, and wherein, for each object carrier of the plurality of object carriers, the identification unit (Fig. 4 #71 “sensors”) is configured to determine the at least one object parameter of the respective object (Paragraph 0034 lines 1-10) carried by the object carrier based on the identification number (Paragraph 0035 lines 4-9) of the object carrier; 
wherein the identification number of each object carrier (Paragraph 0035 lines 5-7) of the plurality of object carriers is associated with a respective object carried by the object carrier (Paragraph 0034 lines 2-8), and, for each object carrier of the plurality of object carriers (Fig. 2 #49 “parcels”), the identification unit is configured to determine the at least one object parameter of the respective object (Paragraph 0034 lines 1-10) carried by the object carrier by querying a database (Paragraph 0038 lines 1-6) based on the identification number of the respective object carried by the object carrier.
Young et al. lacks explicitly teaching that the identification number of each object carrier of the plurality of object carriers is associated with an identification number of the respective object.
Kanno et al. (US 2016/0151916) teaches a detection device wherein the identification number (Paragraph 0089 lines 3-6) of each object carrier (Fig. 5 #54 “tray”) is associated with an identification number of a respective object (Paragraph 0090 lines 5-15). Kanno et al. explains how it is more accurate and efficient to identify an object carrier in the process of determining a parameter of an object (Paragraph 0096 lines 1-20), and the identification number of a respective object may be used to monitor the amount of movement of a specific object over time (Paragraph 0075 lines 1-11, Paragraph 0093 lines 1-12), therefore providing additional information regarding an object within an object carrier. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Young et al. (US 2010/0082151) to include an object carrier with an identification number associated with an identification number of an object carried by the object carrier as taught by Kanno et al. (US 2016/0151916) in order to provide more information regarding each detected object, and therefore provide a more accurate detection device.
Young et al. (US 2010/0082151) additionally lacks teaching wherein each of the object carriers includes an object carrier wall that is transparent in at least one operating state. 
Stevens et al. (US 2005/0149226) teaches a detection device (Paragraph 0019 lines 5-8) for an at least semiautomated detection of multiple object data sets of each of a plurality of objects (Paragraph 0019 lines 1-5) wherein each of the object carriers (Paragraph 0019 lines 1-3) includes an object carrier wall that is transparent in at least one operating state (Paragraph 0159 lines 1-5). Stevens et al. explains that the object carrier may have a translucent wall such that an electronic tag may be integrally formed within or affixed to the object carrier (Paragraph 0159 lines 1-5), and may be associated with the container as well as the item within the container (Paragraph 0156 lines 1-9). Stevens et al. also explains that the electronic tag within the translucent wall may display information regarding the items (Paragraph 0167 lines 4-13). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Young et al. (US 2010/0082151) to include an object carrier wall that is transparent in at least one operating state as taught by Stevens et al. (US 2005/0149226) in order to provide a location within the object carrier which may display information regarding the items within the carrier, thus more clearly identifying the object within the object carrier. 
Regarding claim 19, Young et al. (US 2010/0082151) teaches a system, comprising: 
a detection device (Fig. 1 #22 “system”) configured for an at least semiautomated detection of multiple object data sets (Paragraph 0012 lines 8-14) of each of a plurality of objects (Paragraph 0014 lines 13-14 “at least one item”), the detection device including a movement device (Fig. 1 #23 “conveyor system”) configured to generate a defined relative movement between at least one object data detection unit (Fig. 4 #72 “camera”) and each of the plurality of objects (Paragraph 0015 lines 1-4), the movement device including a plurality of object carriers (Paragraph 0014 lines 13-14, Fig. 2 #49 “parcels”), each of the plurality of object carriers configured to carry a respective object (Paragraph 0014 lines 13-14) of the plurality of objects, the detection device (Fig. 1 #22 “system”) further including an identification unit (Fig. 4 #71 “sensors”) configured for advance detection of at least one object parameter (Paragraph 0041 lines 1-7) of each of the plurality of objects (Paragraph 0091 lines 4-7) prior to a detection of data (Paragraph 0094 lines 1-15) using the object data detection unit (Fig. 4 #72 “camera”), the identification unit (Fig. 4 #71 “sensors”) configured to identify each object carrier (Fig. 2 #49 “parcel”) of the plurality of object carriers (Paragraph 0025 lines 1-12) and to determine, for each object carrier of the plurality of object carriers, the at least one object parameter (Paragraph 0041 lines 1-7) of the respective object (Paragraph 0041 lines 5-7 “item”) carried by the object carrier based on the identification of the object carrier, and the detection device further including a control and/or regulation unit (Fig. 4 #52 “parcel monitoring logic”) configured to set at least one operating parameter (Paragraph 0093 lines 2-6) of the detection device as a function of the at least one object parameter of each of the plurality of objects (Paragraph 0093 lines 1-2); and
a memory unit (Paragraph 0018 lines 1-3) with data sets (Fig. 4 #60 “data”) that are at least partially generated using the detection device (Paragraph 0022 lines 6-13);  
wherein the identification unit (Fig. 4 #71 “sensors”) includes a scanning unit (Fig. 4 #93 “scanner”, Paragraph 0033 lines 1-7) configured to read in an identification number (Paragraph 0032 lines 1-7) of each object carrier (Fig. 2 #49 “parcel”) of the plurality of object carriers, and wherein, f for each object carrier of the plurality of object carriers, the identification unit (Fig. 4 #71 “sensors”) is configured to determine the at least one object parameter of the respective object (Paragraph 0034 lines 1-10) carried by the object carrier based on the identification number (Paragraph 0035 lines 4-9) of the object carrier; 
wherein the identification number of each object carrier (Paragraph 0035 lines 5-7) of the plurality of object carriers is associated with a respective object carried by the object carrier (Paragraph 0034 lines 2-8), and, for each object carrier of the plurality of object carriers (Fig. 2 #49 “parcels”), the identification unit is configured to determine the at least one object parameter of the respective object (Paragraph 0034 lines 1-10) carried by the object carrier by querying a database (Paragraph 0038 lines 1-6) based on the identification number of the respective object carried by the object carrier.
Young et al. lacks explicitly teaching that the identification number of each object carrier of the plurality of object carriers is associated with an identification number of the respective object.
Kanno et al. (US 2016/0151916) teaches a detection device wherein the identification number (Paragraph 0089 lines 3-6) of each object carrier (Fig. 5 #54 “tray”) is associated with an identification number of a respective object (Paragraph 0090 lines 5-15). Kanno et al. explains how it is more accurate and efficient to identify an object carrier in the process of determining a parameter of an object (Paragraph 0096 lines 1-20), and the identification number of a respective object may be used to monitor the amount of movement of a specific object over time (Paragraph 0075 lines 1-11, Paragraph 0093 lines 1-12), therefore providing additional information regarding an object within an object carrier. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Young et al. (US 2010/0082151) to include an object carrier with an identification number associated with an identification number of an object carried by the object carrier as taught by Kanno et al. (US 2016/0151916) in order to provide more information regarding each detected object, and therefore provide a more accurate detection device.
Young et al. (US 2010/0082151) additionally lacks teaching wherein each of the object carriers includes an object carrier wall that is transparent in at least one operating state. 
Stevens et al. (US 2005/0149226) teaches a detection device (Paragraph 0019 lines 5-8) for an at least semiautomated detection of multiple object data sets of each of a plurality of objects (Paragraph 0019 lines 1-5) wherein each of the object carriers (Paragraph 0019 lines 1-3) includes an object carrier wall that is transparent in at least one operating state (Paragraph 0159 lines 1-5). Stevens et al. explains that the object carrier may have a translucent wall such that an electronic tag may be integrally formed within or affixed to the object carrier (Paragraph 0159 lines 1-5), and may be associated with the container as well as the item within the container (Paragraph 0156 lines 1-9). Stevens et al. also explains that the electronic tag within the translucent wall may display information regarding the items (Paragraph 0167 lines 4-13). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Young et al. (US 2010/0082151) to include an object carrier wall that is transparent in at least one operating state as taught by Stevens et al. (US 2005/0149226) in order to provide a location within the object carrier which may display information regarding the items within the carrier, thus more clearly identifying the object within the object carrier. 
Regarding claim 20, Young et al. (US 2010/0082151) teaches a method for detecting multiple object data sets (Paragraph 0012 lines 8-14) of each of a plurality of objects (Paragraph 0014 lines 13-14 “at least one item”), comprising the following steps: 
providing a system including a detection device (Fig. 1 #22 “system”) configured for an at least semiautomated detection of multiple object data sets (Paragraph 0012 lines 8-14) of each of the plurality of objects (Paragraph 0014 lines 13-14 “at least one item”), the detection device including a movement device (Fig. 1 #23 “conveyor system”) configured to generate a defined relative movement between at least one object data detection unit (Fig. 4 #72 “camera”) and each of the plurality of objects  (Paragraph 0015 lines 1-4), the movement device including a plurality of object carriers (Paragraph 0014 lines 13-14, Fig. 2 #49 “parcels”) each configured to carry a respective object of the plurality of objects (Paragraph 0014 lines 13-14), the detection device (Fig. 1 #22 “system”) further including an identification unit (Fig. 4 #71 “sensors”) configured for advance detection of at least one object parameter (Paragraph 0041 lines 1-7) of each of the plurality of objects (Paragraph 0091 lines 4-7) prior to a detection of data (Paragraph 0094 lines 1-15) using the object data detection unit (Fig. 4 #72 “camera”), the identification unit (Fig. 4 #71 “sensors”) configured to identify each object carrier (Fig. 2 #49 “parcel”) of the plurality of object carriers (Paragraph 0025 lines 1-12) and to determine, for each object carrier, the at least one object parameter (Paragraph 0041 lines 1-7) of the respective object (Paragraph 0041 lines 5-7 “item”) carried by the object carrier based on the identification of the object carrier, and the detection device further including a control and/or regulation unit (Fig. 4 #52 “parcel monitoring logic”) configured to set at least one operating parameter (Paragraph 0093 lines 2-6) of the detection device as a function of the at least one object parameter of each of the plurality of objects (Paragraph 0093 lines 1-2), the system further including a memory unit (Paragraph 0018 lines 1-3) with data sets (Fig. 4 #60 “data”) that are at least partially generated using the detection device (Paragraph 0022 lines 6-13); and 
using the system to detect multiple object data sets of each object of the plurality of objects (Paragraph 0089 lines 4-12; Paragraph 0091 lines 4-11; Paragraph 0094 lines 10-15);
wherein the identification unit (Fig. 4 #71 “sensors”) includes a scanning unit (Fig. 4 #93 “scanner”, Paragraph 0033 lines 1-7) configured to read in an identification number (Paragraph 0032 lines 1-7) of each object carrier (Fig. 2 #49 “parcel”) of the plurality of object carriers, and wherein, for each object carrier of the plurality of object carriers, the identification unit (Fig. 4 #71 “sensors”) is configured to determine the at least one object parameter of the respective object (Paragraph 0034 lines 1-10) carried by the object carrier based on the identification number (Paragraph 0035 lines 4-9) of the object carrier;  
wherein the identification number of each object carrier (Paragraph 0035 lines 5-7) of the plurality of object carriers is associated with a respective object carried by the object carrier (Paragraph 0034 lines 2-8), and, for each object carrier of the plurality of object carriers (Fig. 2 #49 “parcels”), the identification unit is configured to determine the at least one object parameter of the respective object (Paragraph 0034 lines 1-10) carried by the object carrier by querying a database (Paragraph 0038 lines 1-6) based on the identification number of the respective object carried by the object carrier.
Young et al. lacks explicitly teaching that the identification number of each object carrier of the plurality of object carriers is associated with an identification number of the respective object.
Kanno et al. (US 2016/0151916) teaches a detection device wherein the identification number (Paragraph 0089 lines 3-6) of each object carrier (Fig. 5 #54 “tray”) is associated with an identification number of a respective object (Paragraph 0090 lines 5-15). Kanno et al. explains how it is more accurate and efficient to identify an object carrier in the process of determining a parameter of an object (Paragraph 0096 lines 1-20), and the identification number of a respective object may be used to monitor the amount of movement of a specific object over time (Paragraph 0075 lines 1-11, Paragraph 0093 lines 1-12), therefore providing additional information regarding an object within an object carrier. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Young et al. (US 2010/0082151) to include an object carrier with an identification number associated with an identification number of an object carried by the object carrier as taught by Kanno et al. (US 2016/0151916) in order to provide more information regarding each detected object, and therefore provide a more accurate detection device.
Young et al. (US 2010/0082151) additionally lacks teaching wherein each of the object carriers includes an object carrier wall that is transparent in at least one operating state. 
Stevens et al. (US 2005/0149226) teaches a detection device (Paragraph 0019 lines 5-8) for an at least semiautomated detection of multiple object data sets of each of a plurality of objects (Paragraph 0019 lines 1-5) wherein each of the object carriers (Paragraph 0019 lines 1-3) includes an object carrier wall that is transparent in at least one operating state (Paragraph 0159 lines 1-5). Stevens et al. explains that the object carrier may have a translucent wall such that an electronic tag may be integrally formed within or affixed to the object carrier (Paragraph 0159 lines 1-5), and may be associated with the container as well as the item within the container (Paragraph 0156 lines 1-9). Stevens et al. also explains that the electronic tag within the translucent wall may display information regarding the items (Paragraph 0167 lines 4-13). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Young et al. (US 2010/0082151) to include an object carrier wall that is transparent in at least one operating state as taught by Stevens et al. (US 2005/0149226) in order to provide a location within the object carrier which may display information regarding the items within the carrier, thus more clearly identifying the object within the object carrier. 
Regarding claim 29, Young et al. (US 2010/0082151) teaches a detection device (Fig. 1 #22 “system”) wherein the scanning unit (Fig. 4 #93 “scanner”) is a mobile scanning unit (Paragraph 0033 lines ).
Regarding claim 31, Young et al. (US 2010/0082151) teaches a detection device (Fig. 1 #22 “system”) wherein the movement device (Fig. 1 #23 “conveyor system”) includes a transport unit including a conveyor belt system (Paragraph 0014 lines 5-13) configured to transport the plurality of object carriers (Fig. 2 #49 “parcels”).
Regarding claim 32, Young et al. (US 2010/0082151) lacks teaching a detection device wherein each of the plurality of object carriers is detachably connected to the transport unit. 
Kanno et al. (US 2016/0151916) teaches a detection device wherein each of the plurality of object carriers (Fig. 5 #54 “trays”) are detachably connected to the transport unit (Fig. 5 #42 “discharge conveyor”). Kanno et al. explains how it is more accurate to identify an object carrier in the process of determining a parameter of an object (Paragraph 0096 lines 1-20), and this is be done by providing an object carrier detachably connected to the transport unit such that the movement of the objects within the object carrier is limited (Paragraph 0074 lines 1-12). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Young et al. (US 2010/0082151) to include an object carrier detachably connected to the transport unit as taught by Kanno et al. (US 2016/0151916) in order to limit movement of objects within an object carrier and thus provide a more accurate device.
Response to Arguments
Applicant’s arguments with respect to claim(s) 12, 19-20, 29 and 31-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Stevens et al. (US 2005/0149226) teaches object carriers which may be in the form of a tote, package, packet, wrapper, envelope, pouch, crate, pallet, bin, box, carton, bag, can, etc., and which includes an object carrier wall that is transparent in at least one operating state (see claims 12, 19 and 20 above). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./               Examiner, Art Unit 3653                                                                                                                                                                                         
/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653